EXAMINER'S AMENDMENT

               An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
              Authorization for this examiner’s amendment was given in a telephone interview with Meng Pua on January 3, 2022.
              The application has been amended as follows:
Claims:
1-2. (Previously Presented)            
3-4. (Canceled)
5-6. (Previously Presented)
7. (Currently Amended) The method of claim [[3]] 1, wherein the public network element comprises at least one of
the following network elements: a Vehicle-to-Everything application server (V2X AS), a
broadcast multicast service center (BM-SC), a multimedia broadcast multicast service gateway
(MBMS-GW), a mobility management entity (MME), a multi-cell/multicast coordination entity
(MCE) and an evolved node B (eNB).

8-15. (Previously Presented)

17. (Previously Presented)
18. (Canceled)
19-20. (Previously Presented)
21-22. (Cancelled)
23. (Previously Presented)
24-27. (Canceled)
28. (Previously Presented).



                                         Information Disclosure Statement

            The information disclosure statements (IDS) submitted on 9/29/2021 has been considered by the Examiner and made of record in the application file.




                                              Allowable Subject Matter

            The following is a statement of reasons for the indication of allowable subject matter:
             Claims 1-2, 5-15, 17, 19-20, 23 and 28 are allowed.
             Claim 1 is allowed because the closest prior art, Cavalcanti et al. (US 2018/0159935), Xu et al. (US 2019/0132717), Kim et al. (US 2018/0242115), Dinan et al. (US 2018/0049073), FutakI (US 2018/0262887), Xu et al. (US 2019/0124623) and 
              “acquiring V2X configuration information sent by a plurality of public land mobile networks (PLMNs), wherein the V2X configuration information is used for instructing a user equipment (UE) to receive a V2X service in the plurality of PLMNs and comprises V2X configuration information in a serving PLMN and V2X configuration information in a non-serving PLMN; and
               sending the V2X configuration information to the UE;
               wherein the acquiring V2X configuration information sent by a plurality of PLMNs through one of the following manners:
               acquiring the V2X configuration information through a public network element; or
               acquiring the V2X configuration information pre-configured,” in combination with all other limitations in the claim as claimed and defined by applicants.
              Because the above limitations of claim 1 patentably define over the art of record, claim 1 is allowable. Independent claims 8, 15 and 18 include similar limitations as claim 1 and as a result are allowable for similar reasons as claim 1.






                                         Response to Arguments

            Applicant’s arguments filed on 8/26/2021 have been fully considered and persuasive.




                                                     Conclusion

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

             Commissioner for Patents 
             P.O. Box 1450 Alexandria, 
             VA 22313-1450


Hand-delivered responses should be brought to

             Customer Service Window 
             Randolph Building 
             401 Dulany Street 
             Alexandria, VA 22314


             Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.
            If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
             Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.



/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
January 3, 2022